The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
Applicant’s IDS submitted 8/23/2021 is acknowledged and has been considered.

Drawings
Applicant’s drawings submitted 5/24/2021 are acknowledged and acceptable.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,240,897. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference is that the conflicting claim 1 requires that the cap has an interior portion and that the means for releasably and securely holding a display is permanently attached to the “interior portion of” the cap.  Since the instant claims also require a cap which inherently has an interior portion and that the means for releasably and securely holding a display is permanently attached to the cap, which includes any portion of the cap including the interior.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5, 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sale et al. (U.S. Patent Application Publication 2013/0044252) in view of Chestnut et al. (U.S. Patent 5,495,676).

In regards to claim 1, Sale et al (henceforth referred to as Sale) disclose a cover for an optical device comprising:
a cap.  Sale teaches a cap for an optical device as depicted in figures 1 and 2;Sale does not explicitly teach a flexible body.  However, Chesnut et al (henceforth referred to as Chestnut) teaches a lens cap that attaches to a scope via a flexible sleeve (item 162).  It would have been obvious to one of ordinary skill in the art at the time of Applicant's invention to provide any of various connecting members in/on the cap of Sale including a flexible sleeve as taught by Chesnut, to provide an easily removable attachment means; anda means for releasably and securely holding a display such that the display can be selectively removed from the means for releasably and securely holding a display.  Sale teaches a slot in/on the cap that allows for storage of a sticker (item 17) with a user’s information and/or various other items including a memory card (item 20);wherein the means for releasably and securely holding a display is permanently attached to the cap.  At least a portion of the means to hold a “display” (portions of cap for holding storage item) is permanently attached to the cap.

In regards to claim 2, Sale discloses that the means for releasably and securely holding a display is integrally formed with the cap.  Note that Sale teaches a cap with multiple components that allow for items to be attached and stored on the cap and at least some of the components are integral with the cap (see especially figures 7a, 7b, 8a and 8b).

In regards to claim 3, Sale discloses that the cap has an interior portion and the means for releasably and securely holding a display is permanently attached to the interior portion of the cap.  The cap of Sale has a portion constituting an interior portion that holds a storage item.

In regards to claim 4, Sale discloses that the means for releasably and securely holding a display is at least two resilient tabs. Sale teaches multiple embodiments to hold an item in/on the inside of the cap including a configuration that constitutes two tabs (see figure 3). 

In regards to claim 5, Sale discloses that the means for releasably and securely holding a display is at least one resilient post.  Sale teaches multiple embodiments to hold an item in/on the inside of the cap including a configuration that constitutes a post (see figure 7a).

In regards to claim 7, Sale fails to disclose that the means for releasably and securely holding a display is an annular ridge formed in the cap.  However, Chesnut teaches using an annular ridge or lip to hold a component of a lens cap (see item 126).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to utilize any of various structures or configurations in/on the cap of Sale to mount or hold various components including using an annular ridge as taught by Chesnut, since an annular ridge potentially provides 360 degrees of support.

In regards to claim 8, Sale discloses that the display has at least one indent formed therein such that the display may be selectively removed from the means for releasably and securely holding a display by the at least one indent.  Sale teaches that the cap includes a recessed or indented portion to place and remove the stored item.

In regards to claim 9, Sale discloses cover for an optical device comprising:
a flexible body capable of attaching the cover to the optical device.  Sale teaches a cap and storage components that is attachable to an optical device and is at least somewhat flexible. Note that the cap and components of the cap are taught to be fabricated from plastic, which has some small degree of flexibility;a cap connected to the body such that the cap can be opened or closed, the cap having an interior potion.  The cap of Sale includes an interior portion that is used to store items and/or place a sticker with user information.  Also, the cap is capable of being opened (taken off) or closed (put on the device);a display with a perimeter; and at least one resilient retention member attached to the interior portion of the cap for retaining the display.  In figures 7a and 7b, Sale teaches a "display" area with a resilient pocket retaining member (cavity);
the at least one resilient retention member capable of temporarily deforming to receive and release the display.  The pocket depicted in figures 7a and 7b of Sale deforms to some degree to secure the item (a memory card);wherein the display has at least one indent formed in the perimeter such that the display may be released from the at least one resilient retention member at least through the use of the at least one indent.  The back of the cap includes an area constituting a display that is recessed (indented).

In regards to claim 10, Sale discloses that the display has at least two sides and data of personal equipment is visible by at least one side of the at least two sides.  Sale teaches that the cap storage face is transparent allowing a user to see the stored item from either side.

In regards to claim 11, Sale discloses that the at least one resilient retention member is a tab.  Sale teaches multiple embodiments to hold an item in/on the inside of the cap including a configuration that constitutes a tab (see figure 3).

In regards to claim 12, Sale disclose that the at least one resilient retention member is a post.  Sale teaches multiple embodiments to hold an item in/on the inside of the cap including a configuration that constitutes a post (see figure 7a).

In regards to claim 13, Sale fails to disclose that the at least one resilient retention member is an annular ring.  However, Chesnut teaches using an annular ridge or lip to hold a component of a lens cap (see item 126).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to utilize any of various known structures or configurations in/on the cap of Sale to mount or hold various components including using an annular ring as taught by Chesnut, since an annular ring potentially provides 360 degrees of support.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Watson et al. (U.S. Patent 6,811,268).

In regards to claim 16, Watson et al (henceforth referred to as Watson) discloses a cover for an optic device comprising:
a flexible body for securing the cover to an optic device (item 30); 
a ring connected to the flexible body.  The cap portion includes a portion constituting a ring; 
a cap complementary to the ring.  The ring is attached to a cap and holds an attachable component;
the cap operably connected to the ring.  The ring and cap are operably connected to attach another item (lens etc.).
In regards to claim 17, Watson discloses that the cap has an interior portion that is capable of releasably and securely holding a display (item 60). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sale et al.(U.S. Patent Application Publication 2013/0044252) and Chestnut et al. (U.S. Patent 5,495,676) in view of Campean et al. (U.S. Patent Application Publication 2006/0218841).

In regards to claim 6, Sale fails to disclose that the means for releasably and securely holding a display is at least one magnet.  However, Campean et al (henceforth referred to as Campean) teaches using a magnet on an optical device cap and it would have been obvious to one of ordinary skill in the art at the time of Applicant's invention to utilize any of various known securing means to secure items associated with the Sale cap, including magnets as taught by Campean, since magnets provide a durable, long lasting means of holding objects together.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. (U.S. Patent 6,811,268) in view of Sale et al. (U.S. Patent Application Publication 2013/0044252).

In regards to claim 18, Watson fails to disclose that the display includes DOPE data. However, Sale teaches applying data to the inside surface of a cap which is capable of including DOPE data (Sale teaches applying a sticker).  It would have been obvious to one of ordinary skill in the art at the time of Applicant's invention to apply information display in/on the cap surface as taught by Sale, to make it readily accessible.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sniper’s Hide web capture document in view of Sale et al. (U.S. Patent Application Publication 2013/0044252).

In regards to claim 19, Sniper’s Hide Web forum document (henceforth referred to as Sniper’s Hide) reference discloses a display for an optical device cover comprising:
a substrate generally having the shape of a substantial flat disc and having a surface.  See circular disk with dope data in the Sniper’s Hide document; 
DOPE data included on the surface.  " Sniper’s Hide” teaches imprinting DOPE data on the disk;  
The Sniper’s Hide document fails to teach an indent in the substrate.  However, Sale teaches a "substrate" that is fitted into a recess in a cap of an optical device (item 30) and including indents.  It would have been obvious to one of ordinary skill in the art at the time of Applicant's invention to incorporate indents into a component that is fitted into a recess such as the substrate of Sniper’s Hide as taught by Sale, to allow a user to more easily extract the component; 
wherein the display can be releasably inserted into an optical device cover and be removed using the indent.  “Sniper’s Hide " teaches placing into and removing the disk from a cap for a scope.

In regards to claim 20, Sniper’s Hide fails to explicitly teach that the substrate comprises at least one layer.  

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and an approved Terminal Disclaimer.

Summary/Conclusion
Claims 1-14 and 16-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/
Primary Examiner, Art Unit 3641